Title: From Abigail Smith Adams to Thomas Boylston Adams, 16 May 1801
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



My dear Thomas
Quincy May 16 1801—

I have received two Letters from you since I wrote to you, one 26 April, the last 2d May—inclosing one from your Brother, which I now return, without knowing what advice to give you; upon the Subject of it; in what productive property you can place his interest, excepting those he has prohibited you from, I know not. The funds of this State stand well, and are to be had with great difficulty. The funds did not feel the depression here; which they experienced in your disorganizing State: I cannot say what will be their fate—With a Genevian at the Head of the treasury; and such measures as may be prosecuted by those who now hold the Reins of Goverment, my own faith is but as a Grain of Mustard, Yet all the little ready money income we possess, is in the funds, and I think I should still venture more if I had it; Burrs maxim was, if you have but one chance in a hundred, risk that one. I do not how ever hold up Burr as a model for any one to follow, tho he gaind his hundredth chance. Neck or nothing, may do for those who are desperate, but for a prudent man who is studying how to make his little, more productive the doctrine of chances is a bad one——I think if your Brother was upon the Spot, he would vest his property at this present time in the public funds, say some in one kind, and some in an other; your the task devolved upon you is a difficult one; and must make you very anxious and solicitous; as to real estate, we have not any here which will yeald 2 pr cent—and I know you will endeavour to do for the best;
In reading the Letters of the late Lord Littleton who you know was a very dissolute and proffligate Character, tho possesst of great tallents, I was Struck with the justness of the following observations, which are so perfectly correct that I cannot refrain transcribing them, in a pennatentiary Letter to a Friend. He says “When I seriously reflect on the miseries of dependance, by what ever name it may be distinguished, I cannot but admire the prudence, and envy the disposition, of those men who preserve themselves above it. I am convinced, that no man can be happy, or honorable, who does not proportionate his expences to the means he possesses: if your creditor is a shoemaker— and you cannot discharge his Bill, whatever your rank may be, he becomes your Master, Superiour; and the moment you put it out of your power to pay a Servant his wages, he becomes your Master. The circumspect use of money, arising, not from any avaricious principle, but from the wise practise of applying means to ends, will keep a man in that state of independence which is the Rock of Life. On that foundation he can stand firm, return the haughty look, smile at the supercilious frown, give truth its due force, and scorn the embroidered lie. Without a liberal prudence, virtue is continually harrassed by Necessity, pleasure has but an interrupted enjoyment, and Life becomes a Chequered Scene of agitation and distress,
These Sentiments are so conformable to my own feelings, that there is not a superfluity I would not readily relinquish, a convenience I would not curtail; to preserve that independance. Upon that plan I am now practiscing. My Household are lessend, and I do not fail to put my own hands to many of those Services which have been performed for me by others, feeling gratefull that the blessing of health is indulged to me in a larger proportion than formerly, and thankfull for that early Education which taught me to rise early and deal out my portion to my household—If now and then a qualm of mortification passes through my mind, and at seeing those riches, wealth, Liberty and Peace squanderd away, which has been the price of 40 Years incessant toil; I endeavour to suppress it, by the reflection, that a consciousness of having done well is the sweet reward of virtue—
Your sentiments respecting the Retirement of those great Characters who have borne a distinguished part in the Government of our Country are perfectly correct; daily instances occur which prove that there Services are duly appreciated by individuals in the most remote and distant parts of the United States, and a gratefull fame will wait upon their memory, (unless by the new change in human affairs) the great and good Men of this Country and period shall be lost to the knowledge of distant generations. From the Specimins already given we have every reason to expect that the corruption of the times, has given to dissolute Men the meed of virtue; to be destitute of moral principle is no bar to promotion, There is even encouragement to be wicked; and as some one said upon a similar occasion, the devil certainly goes about in more pleasing shapes than that of a roaring lion. Our Town of Boston is now represented by Austin alias Honestus, Dr. Jarvis, George Blake, and others of Similar Politicks. the Jacobins have carried all their measures, except in a Govern’r and that would have been in the same way, if it had depended upon Boston; we are to undergo a State of Humiliation and persecution, and it will be well for us, if it works out repentance and reformation—We want the scourge, for like Jeserun we have waxed fat and kicked. Our exclusive patriots have great reason to exult, in the work of their own hands in spight of all the turmoil in the political world. The Fields look Green, the trees Bloom, and the Season promisses a plentifull Supply Let us then rejoice and be glad, for the Lord Reigneth
William & John Smith have returned to Quincy, and are going to Atkinson. I expect Sally and child next week to pass the Summer. Let me hear often from you. Present me kindly to all inquiring Friends and be assured of the tenderest / affection of your Mother
A A—